Citation Nr: 1209100	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left hip disability (status post Jewett's nail pinning, fractured left femur with pain, left hip, thigh and knee). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, LTD


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L.S.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the Decision Review Officer (DRO) of the RO at a hearing held in March 2008.  A transcript of that hearing is associated with the claims file.

The Veteran was scheduled to testify at a travel Board hearing at the RO in May 2010, but before the hearing took place, she notified the VA in writing that she wanted her hearing to be cancelled and requested the Board to consider her claims based on the existing record.  She also submitted new documents, with a waiver of initial RO jurisdiction; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The case came before the Board in October 2010, at which time the Board denied increased rating claims for residuals of a stress fracture of the right second metatarsal, a disability of the right great toe (status post hallux limitus), and a left hip disability.  The Board remanded a service connection claim for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and a TDIU claim.  

The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's private attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand (JMPR) in June 2011.  In the JMPR, it was specifically stated that the Board's denial of the increased rating claims for residuals of a stress fracture of the right second metatarsal, and disability of the right great toe were not being disputed and were not part of the JMPR.  In was also noted that since the TDIU claim and the service connection claim for a psychiatric disorder to include PTSD, had been remanded, these claims were not being addressed in the JMPR.  See Breeden v. Principi, 17 Vet. App. 475, 478 (2004) (Court lacks jurisdiction over claim remanded by BVA).  

Accordingly, the only issue addressed in the JMPR was the Board's denial of an increased rating for a left hip disability, to include consideration of an extraschedular rating.  In essence, the parties agreed that the Board's discussion relating to an extra-schedular evaluation was inadequate and moved to vacate and remand the Board's October 2010 decision, to the extent that it pertained to the claim for increased rating for a left hip disability and consideration of an extraschedular rating.  In an Order issued in June 2011, the Court granted the JPMR.  

In an October 2011 rating action, service connection was established for PTSD, for which a 100 percent disability evaluation was granted effective from February 2005.  Accordingly, the service connection claim for an acquired psychiatric disorder to include PTSD has been fully resolved and is no longer in appellate status before the Board.  In that rating action, the RO also noted that the Veteran had a pending claim for TDIU, but explained that this claim was rendered moot by the grant of a 100 percent evaluation and it was not adjudicated.  As will be explained herein for reasons discussed in the case of Bradley v. Peake, 22 Vet. App. 280 (2008), it does not appear that the Veteran's TDIU claim is moot in this specific case.  Accordingly, that claim is being remanded for consideration by the RO, as was requested in the October 2010 Board decision/remand.  See Stegall v. West, 11 Vet. App. 268 (1998)

In a statement from the Veteran's attorney, dated in December 2011, he clarified that the Veteran did not want a hearing.  He further indicated that the Veteran waived consideration of any additional evidence presented for the file and any VCAA notice errors.   

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's disability of the left hip and leg is manifested by limitation of motion with pain, but not by nonunion of the femur or by false joint.

2.  The schedular ratings in effect for the Veteran's service-connected conditions adequately contemplate and account for symptoms and manifestations associated with those disorders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left hip and left leg disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter mailed in February 2007, prior to the October 2007 rating decision on appeal.  In addition she was sent a letter in June 2008 advising her of the disability-rating and effective-date elements, as well elements required to support a claim for increased evaluation for her service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim.  In this regard, the Board notes that service treatment records (STRs) and service personnel records (SPRs) have been obtained, as well as post-service treatment records from VA and private medical providers.  In addition, the Veteran was provided appropriate VA examinations relating to the increased rating claim on appeal.  Neither the Veteran nor her representative has identified any additional outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In a statement from the Veteran's attorney, dated in December 2011, he indicated that the Veteran had no further evidence to present and requested that the Board proceed with a decision.  

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran; moreover in the December 2011 statement mentioned above, the Veteran's attorney "waived" any VCAA notice errors.  Accordingly, the Board will address the merits of the claim.

Background

Service connection was established for a left hip disability in 1980's and a 30 percent evaluation has been in effect since that time.  An increased rating claim was received in October 2006.  

Service treatment records and transcripts of military disability hearings in January 1988 showed that the Veteran reported persistent hip pain since surgery following a hip fracture.  The Veteran testified that the pain included muscle spasms, radiation pain to the lower leg that limited standing and walking and required bed rest in the evening.  

In May 2005, the Veteran underwent a magnetic resonance image and electromyeograph studies that noted no nerve damage or radiculopathy but did identify some lumbar spine disc extrusion at L1-2.  A physician noted that the tests did not provide pathology to explain the pain symptoms.  
 
A VA examination of the joints was conducted in October 2005, at which time the Veteran complained of constant hip pain of 5/5 severity, sometimes increasing to 7/8 severity.  Treatment consisted of pain medication (Hydrocodone) four times per day, physical therapy, transcutaneous electrical nerve stimulation (TENS) therapy, heat application and a pillow between the knees at night.  She endorsed using orthotic shoe inserts, corrective shoes and a cane.  She asserted that she could stand for 15-30 minutes and walk 1/4 mile.  The Veteran was observed to walk with antalgic gait; although a weight-bearing joint was affected there was no evidence of abnormal weight bearing.  Flexion was 0 to 120 degrees, with pain beginning at 115 degrees.  On repetitive use, flexion was reduced to 110 degrees due to pain.  The left leg was 1 cm. shorter than the right leg.  There was painful motion, tenderness and guarding of the left hip.  The examination was negative for evidence of ankylosis.   X-ray showed screw track in the left proximal femur related to previous hardware placement which had been removed but no significant hip joint degenerative joint disease (DJD), fracture, or dislocation.  In regard to activities of daily living (ADLs) the examiner opined that the left hip disorder would have severe effect on chores, shopping, exercise, sports, recreation and traveling; mild effect on bathing, dressing, toileting and grooming; and, no effect on feeding.

Service connection for a left hip scar was established in a December 2005 rating action, based in part on findings made upon a VA examination for scars conducted in October 2005.

In November 2006, the Veteran presented to her VA physician complaining of increase in her chronic left leg pain during the last few months.  The pain appeared to be neuropathic.  The physician discussed various pain medication options.

The Veteran submitted a letter to VA in February 2007 asserting that because of her left hip and right foot disabilities she was unable to drive for any length of time. 

A February 2007 letter from C. J. states on the basis of an 8-year close friendship that the Veteran's left hip disability caused her to suffer tremendously standing, sitting and sleeping; she occasionally needs the help of a cane to be able to stand.

A February 2007 letter from D.G. states she had been a good friend of the Veteran for 20 years, and she observed the Veteran's broken leg and foot had changed her life.  The Veteran could not maintain employment due to her need to lie down often.

A February 2007 letter from a VA physician states that the Veteran had been struggling for many years with left leg pain.  She had consultations with neurology, orthopedics, psychiatry, podiatry, and pain management.  She gradually had to decrease activities and was not able to work due to the pain and disability, and was now on regular doses of prescription pain medication.

The Veteran underwent a VA examination of the joints in March 2007.  The examiner reviewed the claims file and treatment records.  The Veteran subjectively complained of pain with prolonged sitting as well as any movement or ambulation.  She reported having excruciating pain even at rest, continuously at 8/10 level and increasing to 10/10 or 15/10 level; pain medications provided minimal relief.  She stated that pain made her family and social life very stressful and that she felt herself to be a burden to her family.  She also asserted she was unemployable because of her pain.  As in the previous examination she endorsed using orthotic soles, corrective footwear and a cane.  She stated she could stand for 15-30 minutes at a time but could walk only a few yards.  

On examination, the Veteran evinced pain and guarding with all movements and was observed to limp to the left; she was unable to squat, duck walk or heel-and-toe walk.  Her range of flexion was 0 to 90 degrees, with pain beginning at 70 degrees; with repetition flexion decreased to 60 degrees due to pain/fatigue/lack of endurance.  The left leg was 1 cm. shorter than the right leg.  The examiner noted the Veteran's range of motion testing was markedly decreased when compared to the examination in October 2005, perhaps because the present examination was being performed during a reported period of flare-up.  X-ray showed no changes since the study in October 2005; i.e., no evidence of degenerative change in the hip.

The examiner summarized the Veteran's problem as left leg and left hip pain secondary to post-traumatic arthritis and post-surgical residuals with continued muscle sprain/strain from discrepancy in her bilateral leg length and alteration in the musculoskeletal biomechanics and hip kinematics.  The examiner stated the disorder had no effect on feeding but severe effect on all other ADLs (chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting and grooming).  In regard to employment, the examiner stated the right foot and left leg and hip symptoms could definitely be impairing or impacting the Veteran's physical ability for meaningful employment needing ambulation or prolonged sitting down; sedentary employment seemed to be limited more by psychiatric issues including PTSD and depression related to chronic pain.   

VA outpatient treatment records showed that clinicians prescribed or recommended numerous pain medications and therapies with little or no relief achieved.  In December 2009, a VA physician diagnosed fibromyalgia as a possible cause for chronic pain and noted that this disorder was responsive to exercise. 

In March 2008 the Veteran testified before a DRO that her hip pain and weakness sometimes confines her to the couch or to her bed; she is able to rise only for brief periods.  

The Veteran's husband submitted a letter in March 2010 that asserts the Veteran spend most of her day lying down due to spasms in her leg; he had to assist  her running errands and for years she was unable to leave the house to shop for groceries.  The Veteran had been unable to work full-time for many years; she was most recently employed as a certified health care aide for elderly women but she had to give up that position because she was informed that she would have to work full-time as a condition of keeping her certification. 

Analysis

The Veteran contends that an evaluation in excess of 30 percent is warranted for her left hip disability.  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Veteran's increased rating claim was received in October 2006, the Board has considered evidence of symptoms since October 2005, one year prior to receipt of the claim for increase.

Since the 1980's the Veteran's left hip disability has been evaluated as fracture of the femur, rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5255 (impairment of the femur), as follows.  A rating of 30 percent is assigned for malunion with marked knee or hip disability.  A rating of 60 percent is assigned for fracture of the surgical neck with false joint, or for fracture of the shaft or the anatomical neck with nonunion but without loose motion and with weight bearing preserved with aid of a brace.  A rating of 80 percent is assigned for fracture of the shaft or anatomical neck with nonunion with loose motion (spiral or oblique fracture).

Alternatively, rating in excess of 30 percent may be warranted with flail joint of the hip (80 percent under Diagnostic Code 5254), or for limitation of flexion of the thigh to 10 degrees (40 percent under Diagnostic Code 5252).  

Impairment of the thigh in terms of limitation of abduction, adduction or rotation is rated under the criteria of Diagnostic Code 5253, but that diagnostic code does not provide for a rating higher than 20 percent and would thus not be favorable to the Veteran.

Rating higher than 30 percent may be warranted under Diagnostic Code 5250 for ankylosis of the hip.  However, the clinical evidence does not indicate that the Veteran's left hip is ankylosed, nor does the Veteran so maintain, so that diagnostic code is not applicable.

The Board notes at the outset that the Veteran is separately compensated for surgical scar associated with the left hip fracture.  The rating for her scar is not on appeal before the Board and the scar will not be considered below.

On review of the evidence above the Board acknowledges the Veteran has a long-standing disability of the left hip and leg, as documented in her medical records and lay evidence.  However, there is no schedular basis for rating higher than the currently assigned 30 percent.

As an initial matter, the Veteran does not have fracture of the surgical neck with false joint or nonunion of the hip, which are threshold criteria for rating higher than 30 percent under Diagnostic Code 5255.  There is no retained hardware and studies show that the joint is substantially healed with no indications of degenerative joint disease.  In addition, the Veteran's flexion of the left leg, even after allowing for pain and repetitive motion, was to 110 degrees in October 2005 and to 60 degrees in March 2007.  Under Diagnostic Code 5252, flexion in excess of 45 degrees is not compensable, and rating in excess of the currently-assigned 30 percent requires limitation of flexion to 10 degrees.  Thus, application of Diagnostic Code 5252 does not benefit the Veteran. 

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  The Board acknowledges that the Veteran is competent to report on her sensed pain and the effect on her mobility.  Her reports have been consistent since 1988.  However, the Veteran was able to achieve motion within the noncompensable range despite pain, fatigability, weakness or incoordination.  The Board places somewhat less probative weight on the Veteran's reports because there is little pathology related specifically to the left hip fracture to support the severity of the chronic pain.  None of her treating clinicians recommended any sort of corrective surgery for the affected area of the fracture or the hip joint.  Therefore, the Board concludes that the application of DeLuca does not show entitlement to higher rating for increased limitation of function.   

Third, the Veteran is not shown to have flail joint, which would entitle her to higher compensation under Diagnostic Code 5254, or ankylosis, which would entitle her to higher rating under Diagnostic Code 5250.  She has not had a hip replacement, which would enable the disability to be rated under the criteria of Diagnostic Code 5054. 

The Board notes that the Veteran's left leg is shorter than the right leg by 1 cm.  Shortened bones in the lower extremity are compensated under Diagnostic Code 5275, but compensable rating (10 percent) begins with shortening of at least 3.2 cm.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and her testimony before the DRO, in addition to the medical evidence cited above.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, her husband and her acquaintances can certainly provide an eyewitness account of the Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, as noted above, the absence of confirming pathology reduces the probative weight of the lay observations.  

Based on analysis of the lay and clinical evidence provided in this case, the Board finds the criteria for a rating higher than 30 percent are not met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but concludes that it provides no assistance in this case.  Gilbert, 1 Vet. App. 49, 53-56 (1990);  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the claim must be denied.

Extraschedular Evaluation and TDIU

In a June 2011 JMPR, the parties agreed that in the previous Board decision of October 2010, the Board had failed to adequately and properly address the matter of entitlement to an extraschedular evaluation in conjunction with the Veteran's increased rating claims.  Accordingly, the Board will again consider whether referral for extraschedular evaluation is warranted for the Veteran's service-connected disabilities.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For extraschedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Thun at 115.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id. 

The Board concludes that the multiple rating criteria for consideration adequately contemplate the functional loss in terms of limitation of motion including that imposed by pain that is supported by adequate pathology.  Higher rating criteria are available if the injury resulted in more severe and uncorrected joint damage.  As discussed, these criteria were not met as shown in the medical treatment and examination records.   Moreover, the Veteran and her representative failed to identify any evidence or provide any basis for the assignment of an evaluation in excess of 30 percent for the left hip disability or indicate why the schedular criteria was not adequate.  Further, the provisions of 38 C.F.R. § 4.59 regarding loss of function due to pain supported by adequate pathology has been considered.  Therefore, referral of the case for extra-schedular consideration strictly for the left hip disability is not warramted.  

Therefore, referral of the case for extra-schedular consideration under 38 C.F.R. § 3.321 is not warranted.


ORDER

Evaluation in excess of 30 percent for a left hip and leg disability is denied. 

Referral of the case for extra-schedular consideration is not warranted.






REMAND

A remand is warranted in this case in order to address a pending TDIU claim.  

In an October 2010 Board decision, the Board remanded a TDIU claim, which was based on the Veteran's disabilities which were service connected at that time (consisting of disabilities of the left hip, right great toe disability, residuals of a stress fracture of the right 2nd metatarsal, and scars of the left leg and hip).  A service connection claim for a psychiatric disorder to include PTSD was also remanded by the Board in October 2010.   In an October 2011 rating action, service connection was established for PTSD, for which a 100 percent disability evaluation was granted effective from February 2005.  In that rating action, the RO also noted that the Veteran had a pending claim for TDIU, but explained that this claim was rendered moot by the grant of a 100 percent evaluation for PTSD and it was not adjudicated.  

However, the Board observes that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's TDIU claim was not predicated on disability due to PTSD (now assigned a total 100% evaluation), as service connection was not even in effect for PTSD when the TDIU claim was filed and appealed.  Accordingly, for reasons discussed in the case of Bradley v. Peake, 22 Vet. App. 280 (2008), it does not appear that the Veteran's TDIU claim is moot in this specific case.  

In this case, the Veteran's service-connected disabilities consist of: PTSD (100% disabling); a left hip disability (30% disabling), a right great toe disability (10% disabling); residuals of a stress fracture of the right 2nd metatarsal (0 % disabling); and left hip and left leg scars (each assigned separate 10 % ratings).  The rating criteria as relate to each one of these disabilities reasonably describe the Veteran's disability level and symptomatology and these schedular evaluations are considered adequate.  In this regard, the Veteran and her representative did not challenge or otherwise express disagreement with the Board's October 2010 decision to the extent that it denied increased evaluations for a right great toe disability or residuals of a stress fracture of the right 2nd metatarsal; or with the RO's rating actions assigning initial evaluation for left hip and left leg scarring (December 2005) or PTSD (October 2011).   Nevertheless, the Veteran has reported that the combined effects of all her service-connected disorders precluded all forms of substantially gainful employment.  

In October 2010, the Board specifically requested that the RO adjudicate the Veteran's TDIU claim.  The Court has held that RO compliance with a Remand is not discretionary, and that if the RO fails to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, having clarified that the claim is not moot, a remand for adjudication of the TDIU claim is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her TDIU claim.  Appropriate steps should be taken to obtain any such identified records.  

2.  The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding a claim for TDIU.

3.  The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU claim based on impairment attributable to the Veteran's service-connected conditions - other than PTSD.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

4.  The RO/AMC should then adjudicate the Veteran's claim for TDIU benefits (based on disabilities other than PTSD).  If the Veteran does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a), the RO or AMC should discuss whether extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  

If the decision with respect to the claim remains adverse to the Veteran, she and her representative should be furnished a SSOC and afforded an appropriate period of time within which to respond thereto.  Thereafter, the claim should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


